UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6423



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ORRANDY GOODWYN, a/k/a Randy, a/k/a White Boy,
a/k/a Trash,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-96-41)


Submitted:   May 31, 2001                  Decided:   June 11, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Orrandy Goodwyn, Appellant Pro Se. David John Novak, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orrandy Goodwyn pleaded guilty to conspiracy to distribute

cocaine.   On March 18, 1997, the district court sentenced him to

264 months in prison.     Goodwyn did not appeal; he has, however,

previously filed two unsuccessful 28 U.S.C.A. § 2255 (West Supp.

2000) motions.    Goodwyn now seeks to appeal his conviction.    We

lack jurisdiction to consider the merits of the appeal because it

is untimely.    Criminal defendants have ten days from the entry of

the judgment or order at issue to file a notice of appeal.   Fed. R.

App. P. 4(b).    The appeal periods established by Rule 4 are manda-

tory and jurisdictional. Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978).     Goodwyn filed his notice of appeal on

March 15, 2001, nearly four years outside the appeal period. Good-

wyn’s untimely appeal deprives this court of jurisdiction to con-

sider its merits.    We therefore dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  2